                Case 2:20-cv-00547-RSM Document 10 Filed 09/15/20 Page 1 of 3




 1                                                                The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT FOR THE
 8
                                     WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10
11
     ANNIE KANNIKA and YOEUN                               2:20-cv-00547-RSM
12
     PHOEUN,
                                                           STIPULATED MOTION AND
13
                                        Plaintiffs,        ORDER REGARDING BRIEFING
14                                                         SCHEDULE
                              v.
15
   UNITED STATES CITIZENSHIP AND
                                                           Note on Motion Calendar:
16 IMMIGRATION SERVICES, et al.
                                                           September 14, 2020
17
                                        Defendants.
18
19                                                    STIPULATION
20
              Plaintiffs filed this action seeking review of a decision by U.S. Citizenship and
21
     Immigration Services (“USCIS”). Dkt. No. 1. The parties agree that Plaintiffs’ action is brought
22
23 pursuant to the Administrative Procedures Act, 5 U.S.C. § 702. As such, the parties agree that
24 Plaintiffs’ case is “an action for review on an administrative record,” falling under a category of
25 cases in Federal Rule of Civil Procedure 26(a)(1)(E)(i) that are exempt from the requirements set
26
     forth in Fed. R. Civ. P. 26(a) and (f) pertaining to the “lay down” of discovery, the participation
27
28 of the parties in a discovery conference, and the presentation of a joint discovery plan.


      Stipulation and Order                                                  UNITED STATES ATTORNEY
      20-cv-00547-RSM - 1                                                    700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-cv-00547-RSM Document 10 Filed 09/15/20 Page 2 of 3




 1           Therefore, the parties have agreed to the following proposed briefing schedule for the
 2 filing of summary judgment motions and any responses thereto:
 3
             1. Plaintiffs shall file a motion for summary judgment, which must not exceed twenty-
 4
                 four pages, no later than October 19, 2020 and note it on the motion calendar for
 5
 6               March 5, 2021;

 7           2. Defendants shall file their combined response and cross motion for summary
 8
                 judgment, which must not exceed twenty-four pages, no later than December 21,
 9
                 2020 and note it on the motion calendar for March 5, 2021;
10
11           3. Plaintiffs shall file their combined response to Defendants’ motion and reply to

12               Plaintiffs’ motion, which must not exceed twelve pages, no later than January 25,
13
                 2020.
14
             4. Defendants shall file their reply, which must not exceed twelve pages, in support of
15
16               their motion no later than March 5, 2021.

17     Dated this 14th day of September, 2020.          Dated this 14th day of September, 2020.
18     WILLIAM FRICK                                    BRIAN T. MORAN
19                                                      United States Attorney

20      s/ William Frick                                 s/ Sarah K. Morehead
                                                        SARAH MOREHEAD, WSBA No. 29680
       WILLIAM FRICK, WSBA No. 26648
21                                                      Assistant United States Attorney
       701 Millennium Tower
                                                        United States Attorney s Office
22     719 Second Avenue
                                                        700 Stewart Street, Suite 5220
       Seattle, WA 98104
23                                                      Seattle, Washington 98101-1271
       Phone: 206-286-0167
                                                        Phone: 206-553-7970
24     Email: william@fricklawfirm.info                 Email: sarah.morehead@usdoj.gov
25     Attorney for Plaintiffs                          Attorney for Defendants
26
27
28


     Stipulation and Order                                                 UNITED STATES ATTORNEY
     20-cv-00547-RSM - 2                                                   700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cv-00547-RSM Document 10 Filed 09/15/20 Page 3 of 3




 1                                               ORDER

 2
             The parties having so stipulated, IT IS ORDERED that the parties will comply with the
 3
 4 above stipulated briefing schedule.
 5
             Dated this 15th day of September, 2020.
 6
 7
 8
 9
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and Order                                              UNITED STATES ATTORNEY
     20-cv-00547-RSM - 3                                                700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
